DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,168,929. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims teaches [cited as lines numbers in the parentheses] the instant claims as follows:
As per claim 1:
The patent claim 1 teach a system for restoring data contained in a block-level data volume, the system comprising: one or more computing devices comprising one or more processors and computer memory [lines 2-3], the one or more computing devices configured to: receive a request to restore one or more files stored on the block-level data volume [lines 4-9]; mount a virtual disk to the block-level data volume [lines 10-11]; access data blocks from the one or more files within the block-level data volume via one or more mount paths provided by the virtual disk; and using at least some of the accessed data blocks, restore the one or more requested files [lines 12-14].
The patent claim does not teach the claimed limitation of “wherein the block-level data volume was created according on a storage policy, wherein the storage policy is a set of preferences or settings for performing data storage operations on production data associated with the storage policy”.
Still, the following backup policies has been know and commonly practiced in the art: incremental, periodically and/or automatically on a certain time interval.  Accordingly, it would 
For claims 2-21:
Similarly to claim 1, the further claimed limitations can be founded in the patent claims 2-19.
.
Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,884,634. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims teaches [cited as lines numbers in the parentheses] the instant claims as follows:
As per claim 1:
The patent claim 1 teach a system for restoring data contained in a block-level data volume, the system comprising: one or more computing devices comprising one or more processors and computer memory [lines 3-4], the one or more computing devices configured to: receive a request to restore one or more files stored on the block-level data volume [lines 4-9]; mount a virtual disk to the block-level data volume [line 10]; access data blocks from the one or more files within the block-level data volume via one or more mount paths provided by the virtual disk; and using at least some of the accessed data blocks, restore the one or more requested files [lines 11-13].
The patent claim does not teach the claimed limitation of “wherein the block-level data volume was created according on a storage policy, wherein the storage policy is a set of preferences or settings for performing data storage operations on production data associated with the storage policy”.
Still, the following backup policies has been know and commonly practiced in the art: incremental, periodically and/or automatically on a certain time interval.  Accordingly, it would 
For claims 2-21:
Similarly to claim 1, the further claimed limitations can be founded in the patent claims 2-19.
Claims 1-21 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,766,825. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims teach the instant claims as follows:
As per claim 1:
The patent claim 1 teaches a method for restoring data that comprises each and every steps that are carryout by the corresponding elements in the instant claim 1, except for the claimed limitation of “wherein the block-level data volume was created according on a storage policy, wherein the storage policy is a set of preferences or settings for performing data storage operations on production data associated with the storage policy”.
Still, the following backup policies has been know and commonly practiced in the art: incremental, periodically and/or automatically on a certain time interval.  Accordingly, it would have been obvious to one having ordinary in the art prior to the effective filing date of the claimed invention to i) incorporate the above-mentioned commonly practiced policy in creating backup copies and ii) to utilize the method steps of the patent claim 1 to come up with a system of the instant claim 1.
For claims 2-21:
Similarly to claim 1, the further claimed limitations can be founded in the patent claims 2-20.

Allowable Subject Matter
Claims 1-21 would be allowable over the prior art of record when a terminal disclaimer is filed to overcome the above-mentioned rejections.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Dantkale et al., US 8,600,935, teaches systems and methods for achieving file-level data-protection operations using block-level technologies.
Fan et al., US 2014/0068224, teaches block-level access to file data in a storage mechanism.

.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEP T NGUYEN whose telephone number is (571)272-4197.  The examiner can normally be reached on Monday - Friday 7:30AM - 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on 571-272-4140.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/HIEP T NGUYEN/Primary Examiner, Art Unit 2137